DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments filed 12/9/21 have been entered and considered.  Newly admitted claims 18-20 have been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 2009/0321817 A1) in view of Madson (8,497,549 B2).
Regarding claim 1, Hunt discloses a method of manufacturing a trench MOSFET (Figures 1A-1E and 2), the method comprising: a) forming a trench (Figure 1B, reference 104) extending from an upper surface of a semiconductor base layer (Figure 1A, reference 100) to internal portion of the semiconductor base layer (Figure 1A, reference 100); b) forming a first insulating layer (Figure 1C, reference 106) covering sidewall and bottom surfaces of the trench (Figure 1C, reference 104) and the upper surface of the semiconductor base layer (Figure 1C, reference 100); c) forming a shield conductor (Figure 1D, reference 108) filling a lower portion of the trench (Figure 1D, reference 100), wherein the first insulating layer (Figure 1D, reference 106) separates the shield conductor (Figure 1D, reference 108) from the semiconductor base layer (Figure 1D, reference 100); d) forming a second insulating layer (Figure 1E, reference 112b) covering a top surface of the shield conductor (Figure 1E, reference 108), wherein the first insulating layer (Figure 1E, reference 106) separates the second insulating layer (Figure 1E, reference 112) from the semiconductor base layer (Figure 1E, reference 100), and the first and second insulating layers (Figure 1E, references 106 and 112b) conformally form a 
However, Hunt et al does not disclose wherein the first insulating layer remains covering upper sidewalls of the trench and the upper surface of the semiconductor base layer prior to forming the second insulating layer.
Madson discloses wherein the first insulating layer (Figure 4B, reference 211) remains covering upper sidewalls of the 
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art to modify Hunt et al with the teachings of Madson for the purpose of having the first insulating layer remains covering upper sidewalls of the trench and the upper surface of the semiconductor base layer prior to forming the second insulating layer in order to minimize gate to drain capacitance in shielded gate trench FET. 
Regarding claim 2, Hunt discloses wherein the removing the dielectric layer comprises: a) forming a hard mask (Figure 1E, reference 116) filling the upper portion of the trench (Figure 1E, reference 104); b) removing the dielectric layer located on the upper surface of the semiconductor base layer and located on the upper sidewall surface of the trench by etching process using the hard mask (paragraph 0032); c) removing the hard mask (paragraph 0032); and d) wherein the dielectric layer (Figure 1F, reference 112b) between the shield conductor (Figure 1F, reference 108) and the gate conductor (Figure 1F, reference 120)is configured as an inter-electrode dielectric (Figure 1F, reference 112b; paragraph 0028)for shielding the shield 
Regarding claim 3, Hunt discloses wherein the forming the hard mask (Figure 1 comprises 1E, reference 116): a) depositing the hard mask (Figure 1 comprises 1E, reference 116) comprising a first portion in the trench (Figure 1 comprises 1E, reference 104) and a second portion on the upper surface of the semiconductor base layer (Figure 1 comprises 1E, reference 100); and b) removing the second portion of the hard mask by etching back process or chemical mechanical planarization process (paragraph 0032) to expose a top surface of the dielectric layer (Figure 1F, reference 112a).
Regarding claim 4, Hunt discloses wherein after the removing the hard mask (Figure 1 comprises 1E, reference 116), the method further comprises using an acid solution to remove part of the inter-electrode dielectric, such that the upper surface of the inter-electrode dielectric is smooth (paragraph 0032).
Regarding claim 5, Hunt discloses wherein the dielectric layer (Figure 1E, reference 112a) has a high etching selectivity ratio relative to the hard mask (Figure 1E, reference 116).
Regarding claim 6, Hunt discloses wherein the hard mask (Figure 1E, reference 116) is configured as one of photoresist, silicon, or polysilicon (paragraphs 0031-0032).
Regarding claim 7, Hunt discloses wherein the second insulating layer (Figure 1E, reference 112b) comprises an oxide layer formed by thermal oxidation process (paragraph 0029).
Regarding claim 8, Hunt discloses wherein the etching back process comprises a dry etching process (paragraph 0032).
Regarding claim 9, Hunt discloses wherein the first insulating layer (Figure 1C, reference 106) comprises an oxide layer formed by thermal oxidation process or low pressure chemical vapor deposition process (paragraph 0024).
Regarding claim 10, Hunt discloses the gate dielectric layer (Figure 1E, reference 119) comprises an oxide layer formed by thermal oxidation process (paragraphs 0008 and 0028).
Regarding claim 11, Hunt discloses wherein each of the shield conductor (Figure 1F, reference 108) and the gate conductor (Figure 1F, reference 120) comprises polysilicon layer formed by low pressure chemical vapor deposition process (paragraphs 0025 and 0032).
Regarding claim 12, Hunt discloses further comprising: a) forming the body region (Figure 2, reference 226) having a second doping type (Figure 2, reference 230) in an upper region of the semiconductor base layer (Figure 2, reference 200) adjacent to the trench (Figure 2, reference 204), wherein the second doping type is opposite to the first doping type (paragraphs 0034-0035); b) forming the source region (Figure 2, 
Regarding claim 13, Hunt discloses wherein after the forming the source region (Figure 2, reference 228), the method further comprises: a) forming an interlayer dielectric layer (Figure 2, reference 232) on the source region (Figure 2, reference 228) and the gate conductor (Figure 2, reference 220); and b) forming a source electrode (Figure 2, reference 234) on the interlayer dielectric layer (Figure 2, reference 232).
Regarding claim 14, Hunt discloses wherein before the forming the source electrode (Figure 2, reference 234), the method further comprises: a) forming a body contact region having the second doping type in the body region (Figure 2, reference 230); and b) forming a conductive channel (paragraph 0036) penetrating the interlayer dielectric layer (Figure 2, reference 232) and the source region (Figure 2, reference 228) to the body contact region (Figure 2, reference 230), wherein the source electrode (Figure 2, reference 234) is connected to the body contact (Figure 2, reference 230) region via the conductive channel (paragraph 0036).
Regarding claim 15, Hunt discloses wherein the semiconductor base layer (Figure 1A, reference 100) comprises a semiconductor substrate and an epitaxial semiconductor layer on the semiconductor substrate (paragraph 0023), wherein the trench (Figure 1B, reference 104) is located in the epitaxial semiconductor layer (paragraph 0023).
Regarding claim 16, Hunt discloses wherein the first doping type is one of N type and P type, and the second doping type is the other one of N type and P type (Figure 2; paragraph 0034).
Regarding claim 17, Hunt discloses a trench MOSFET manufactured by the method of claim 1 (Figure 2).
Regarding claim 19, Hunt in view of Madson discloses wherein the source region Figure 2J, reference 208) is above the drain electrode (column 6, lines 13-15; prima facie case of obviousness as state above).
Regarding claim 20, Hunt discloses wherein the gate conductor (Figure 2J, reference 214) is above the drain electrode (column 6, lines 13-15; prima facie case of obviousness as state above).
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose nor fairly suggest a method of manufacturing a trench MOSFET the method comprising: wherein a top surface of the gate conductor is higher than a top surface of the source region (claim 18), further incorporated into the independent claim and in the context of its recited process, along with its depending claims.
Response to Arguments
23.	Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot in view of the new ground of rejection.
Conclusion
24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
March 9, 2022